Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154947                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                    SC: 154947                                        Justices
  In re DANELUK/SIEGEL, Minors.                                     COA: 332441
                                                                    Crawford CC Family Division:
                                                                    15-004237-NA
  _______________________________________/

        On order of the Court, the application for leave to appeal the November 17, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2017
           s0117
                                                                               Clerk